PER CURIAM.
We affirm defendant’s conviction and sentence finding no error in the trial court’s denial of the suppression motion. Bruno v. State, 574 So.2d 76 (Fla.), cert. denied, 502 U.S. 834, 112 S.Ct. 112, 116 L.Ed.2d 81 (1991). In so doing, we hold that Thompson v. State, 705 So.2d 1046 (Fla. 4th DCA 1998), is inapplicable. Even if we were persuaded that admission of testimony based on documents that were not in evidence under the business records hearsay exception is error, any such error is harmless in light of the defendant’s confession and the overwhelming evidence of guilt.
Affirmed.